DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment after Final
This Office Action is made in response to amendment after final, filed 08/09/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 08/09/2022, the Applicant has amended claims 1, 5, and 9 to recite that: 1) the manifest is a static manifest; 2) that the manifest includes a location of the corresponding media data files; and 3) that the added metadata corresponds to an added audio or subtitle track. The Examiner has reviewed Weiner that teaches dynamically adding ad content in a base video. It is clear that Weiner only relates to live manifest, not static (see FIG.2). Thus, Weiner relates to appending ad content to live content and does not relate to dynamically adding or removing audio or caption tracks to a static manifest of packaged and stored on-demand content as amended. The Examiner also finds that the same to be true with Thomas, teaching a method for selectively updating or changing a live manifest file. Therefore, the Examiner agrees with Applicant that the amended features do overcome the cited references and the Examiner submits that further search and consideration will be required before patentability can be determined.

/ADIL OCAK/Examiner, Art Unit 2426 


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426